Title: To Benjamin Franklin from Deborah Franklin, 2[0–25] April 1767
From: Franklin, Deborah
To: Franklin, Benjamin


  My Dear Child 
April 2[0–25, 1767]
I did reseve your Dear littel letter by the packit it gave me much pleshuer to hear that your dear armes air so much better and that our Dear littel Salley is so much better my love to her tell her I ofen have talked of her. Thank good mrs. Stephenson for takeing Cair of her. I did thinke her mother was dead as you had not sed aney thing of her poor dear child hough I love her Capt. Folkener and I tolke of her when we meet. I am verey Glad you have got your close and I hope thay was properly dun up. I hope the meel proved good I did all I Cold to preserve it and I hope thee buck wheet flower proved good allso. I Cold not find one dreyd peech in the market Sense those I sente but I got sum apills and presented to Capt. Folkiner as hee semed plesed with a pey [pie] he eate parte of att our house.
When I heard of Mr. Mockridges Deth it surprised and trubold me indead our nabor Thomson wente up I got him to speeke to Mrs. Drewrey shee semed to be a strainger to the afair but it Cold not be as I had talked with her abought it. I got Mr. Thomson to write to her but have not reseved one word of anser from her but Thomey Potts ses his Brother Rutter is Exceketer and he will speeke to him but the wather has bin so bad that thair is hardly aney travilin. I have shone your letter and presented the Bill. Mr. David Potts ses he shall send to his father and will Cole on me. He is much obliged to you for your kines to his Brother and Mrs. Morris is all in Rapters a bought your kines to her Son Dr. Rush who has wrote to several of his friend and told them what sivilitey he reseves from your recomendashon. He has wrote to his mother the Copey of your to himselef and that to Sir Elexander Dick. Indead it has given his friends much pleshuer and will gain you much respeckte it has dun you much Credit withoute a Compleymente and I have bin much plesed with it.
On Sonday which was Esterday the poste Came in and brought me a letter and Salley one. You tell her to let you find that shee ades to the number of her friends. Before this dus reach you, you will be informd of the adishon of her friends I doute not but it will make you Sereious it makes me so in dead my menshoning agen that I wold let you know in what manner I ackte as I am obliged to be father and mother. I treet him as a friend and shall while I am alone for I thinke he deserves it and was I to due other way I thinke it wold only drive her to see him sum wair eles which wold give me much uneseynes. I hope I ackte to your Satisfackshon. I due acordin to my beste Judgment. Mr. Gallaway has sumtime ago sed sum thing to me a bought it and the day befor yisterday he Came to see us. Salley dined att Mr. Rosses so we was alone he spooke to me a gin I freely told him and told him all so hough I had ackted. He sed I did write and as I shold ac[t.] Now I will tell you a bought her and her friends and I am to tell you all so to be a Governers mother and Sister brings us much friends from the Jarsey and so forthe and shee all way be have to everey bodey well, now to begin only Wednesday evening laste shee had a littel Partey att Cardes and super it Consisted of the two Miss Mores of more Hall the two Miss Frankes miss Kittey Ross and Kittey Ingles and Miss Levey the men a son of Mr. Goldins Poste master a ofiser an humbel servant of Miss Rosses Mr. Beauch and Mr. Foxcrofte. Salley was att the Laste Assembley and was Compleymented by one of Mr. Allins Sons with a seet in thair Carrag but shee choues Mr. Peens as they bouth ofred. I shold not menshon this only to tell you that Salley has friendes all a bought on everey sid. This day Pason Petters and Miss Oswell was to a dranke tee with her but shee was in Gaged on a party att the falles. Mrs. Frances and her Brothers and sister Willines their is 12 in Number Secketer Shipen and Mr. B---h and Sally the only ones under the Carackter of Brothers and Sister.

This minit I hear that Capt. Friend is a Coming up but as Capt. Folkener is to saile this day I muste write to go by him and as the Packit is to saile next week I shall write a gen but mabey you will be on your way home be for that Capt. Folkener is in hopes of bringing you home I shold be glad if it Cold be so as I know he wold be kind to you.
I muste tell you that our Gardin that is to be is a fenesing of [f] but I have two Cartes a bringing durte to rais it as the desente muste Come from the wall to go to the street. In dead I raly due all I Can but that is so verey littel that I am a shamed. I paid to Mr. Smith laste week £30 as I did to Mr. Ervin the Carter. I am to pay this day 6 pounds od money for the seder postes and fenes. I am if I live to go to Mr. Rodises plase next week and then we air to go to friend Bartrams.
I have ofen wondered that you did not send us one or two of those quilted Cotes that air quilted in the Frame[?] I wish you wold. I was a going to write for sume more of the Read Stuef for two Cushins but I saw such to be sold the same Coler and I got a pees. It Coste this money £7 10s. 0d. I had not a bitt to send and was told it was as cheep as I Cold get it in Ingland. It is for the two littel rooms or if we pleas for bouth roomes upstaires but I shall put them down staires. Billey dont like the Blew room at all, so it is not finished tell you cume home. I nead not menshon to you to bring sumthing for Salley when you Cume. This minit Mr. Whorton brought your letter to me by Friend and Mr. Galloway was a going up to Burlinton and I sente it to him (Billeys letter). Thay was all well ten days a go. I thinke to go up in a verey littel time to see them. I am verey glad to hear that our Dear Salley Franklin is well my love to her I love the name inded I thought her mother was dead as I had not heard her menshon. My tenderest love to her. Tell me if our Polley is like to have a clever Husband. Due you like him and Can I like him I hope to but what makes them a scorne the serey money [ceremony] it is soon sed if they like but hough I talke.
I have bin ought to inquier a bought sending a letter to Mrs. Drewrey aboute your Book. I shall send you a Bill by the packit David Potts will get one. I hope Salley will write by this vesill if not by the packit I hope to see Capt. Folkener to day. I will send you sume No Cake if I can. I had sum sente to me from Nantucket. Our Nabours all send thair love to you. Good Hugh Evens and our Nabor Derberah spente yisterday with me. I Cante tell you hough maney pepel inquier after you. Our poor Nabor Sumain is in a verey poor way indead you will see that Jonas Green is Dead we loos by him I supose but by Packit I shall send you Mr. Ringolds letter or a Copey. Mr. Foxcroft is not Cum back yit but he was well the laste his Brother heard from him.

[April 29]
April the 29 this day Mr. Whorton the Elder come and Satt with me and had sume chatt on several a Countes sume on Salleys I was so free as to tell him in what maner I had ackted and have his apprebashon.
I send in a Judg the No Cake. It is of two Sortes. I presente sum of it to Mr. Hugh Robortes who liked it. I hope you will if you stay till it arives I hope you got the tin Tube safe with what was in it. Salley writes. I was in hopes to a sente a Bill But Mr. John Potts is verey ill and two nights ago one of his Sones Came downe for a Dr. and his Son is gon up so I muste defer it tell he Comes down which I hope will be time aneuef for the Packit. My Cusin Cash is better agen as is Cusin Northe who I thought wold a lefte us be for this time. My love ones more to good Mrs. and Miss Stephens to our Dear Salley Franklin. I wish our Friend Robertes had a shaid [shade] of yours. He dus admier this verey much but I Cante parte with it.
